Rich, Judge,
dissenting.
It seems clear to me from tbe record that, as tbe Customs Court held, tbe particular thing assembled in this country from tbe imported parts plus other parts of domestic origin, and for which tbe particular articles were imported, is a type or style of music box; that tbe imported figurines, brass tubes and blocking screws are essential parts of this ldnd of music box, without which it is not complete and cannot perform its intended function; and that tbe imported parts involved on this appeal are exclusively for use in and are commercially worthless apart from use in this ldnd of music box.
On this basis, it is my opinion that tbe merchandise, subject of tbe protests before us, should be classified as parts of music boxes, under paragraph 1541 (a), and tbe decision of tbe Customs Court affirmed.
Tbe essential difference between my view and that of tbe majority *75is based on my refusal to restrict the term “music box” to that part of the assembled article which produces musical sounds. I believe the common meaning of the term encompasses and is an apt description of the complete commercial articles before us in this case, made with the imported parts. It is not to be expected that lexicographers would undertake to define every kind of music box, including those as yet unknown, wherefore I do not feel we should restrict ourselves in this situation by dictionary definitions. It is said that the tariff act is written in the language of commerce.
I regard the “dancing dolls,” the 2 inch, dressed figurines with swinging legs having 2% inch metal shafts extending downwardly from their torsos, as essential parts of an article the primary function of which is that of a music box for which reason I believe that the imported merchandise is not comparable to the completed articles involved in the Thorens case wherein the article was held to be “essentially a toilet roll holder” and not a music box and the Lador case in which the article was primarily a Christmas tree stand, the music box works incorporated therein being incidental to the main function in both of those cases. Those cases did not involve the importation of parts; in both, the completed article was imported. The doll is, moreover, activated or caused to dance by additions to the musical movements in the form of an added gear, a pivoted lever and a plate attached thereto on which the doll’s shaft rests and the doll would not dance apart from the music box works. The “dancing doll” is not, therefore, a complete article in itself and the music box a mere incident thereto, as the Government contends. The entity is a music box having a dancing doll as an integral feature. I therefore feel the Thorens and Lador cases are not particularly pertinent and certainly not controlling, as they apparently were deemed to be in the earlier Customs Court opinion in Cody Manufacturing Co., Inc., et al. v. United States, 33 Cust. Ct. 377, Abstract 58428, involving an importation of the “dancing dolls” alone. Complete music boxes were not imported here.
After a careful consideration of all of the cases cited in the majority opinion which specifically deal with the importation of parts of other entities, I am of the opinion that they give greater support to the view that the parts involved here are parts of music boxes, and essential parts thereof having no other use, than to the contrary view. This is because the complete article for which the parts involved here are intended, which I think is accurately described as “a dancing doll music box,” is not finished or operative until the figurine, the tube and the blocking screw are assembled therein. The tube is soldered into the metal case for the music box in a vertical position, the shaft of the figurine is inserted in it so as to rest on the plate oscillated by the musical movement and the so-called “blocking screw” (which in *76reality is a collar having a set-screw) is attached to said shaft under the case to prevent its withdrawal. Thus all of these parts are essential to the operation of this single entity. From this point of view, it is my opinion that the law of the cases involving parts supports the decision of the Customs Court in this case. I also find in the facts of many of those cases a close parallel to the factual situation here, at least according to my view of the facts.
The majority opinion, after considering several cases on parts concludes that “the determining fact is * * * whether the article can be used for its intended purpose without that part.” In the American Steel & Copper Plate Co. case, cited by the majority, the predecessor of this court said, after discussing several cases:
An examination of these cases will disclose, we think, that the controlling feature in each of the cases cited was a consideration of the question whether the particular articles imported were, or were not, essential to the operation or use of the 'particular thing of which they were said to be parts, and, in the absence of which the thing in question was not capable of the use for which it was intended. In each case cited, the article involved was entirely able to function and perform its original purpose without the thing imported.
But when the thing imported is essential to the functioning and use of the article of which it is said to be a part, a much different condition arises. (Emphasis added.)
We are dealing here not with figurines or “dolls” alone but also with brass tubes and blocking screws. The Government contends these three imports are an entirety dutiable as dolls. The majority sustains this classification as to tubes and blocking screws only on the ground that appellant has failed to show it is wrong. I think appellant ñas shown the classification to be wrong by the testimony explaining what the tubes and screws are used for (and I do not know what further showing the importer could have made) which clearly establishes that they are parts of music boxes and not “dolls.”
I feel that the testimony of the single witness, taken as a whole, and including the record in the incorporated case, clearly shows that the complete article made with the imported parts is a “music box.” It was not said just once, in answer to a leading question. It was repeatedly stated to be a music box and the witness, an officer of the importer, stated that his company was a manufacturer of music boxes and that “Anything in our business is typified as a music box.”
The figurines, tubes and blocking screws were classified as an entirety — quite properly, I believe — because they were designed to be assembled as parts of a complete article of commerce and the record shows that the importer intended to so use them. Altman & Co. v. United States, 13 Ct. Cust. Appls. 315, T. D. 41232, stands for the proposition that, under these circumstances, imported parts will be considered for tariff purposes as entireties and assessed with duty according to the entity they represent. Donalds Ltd., Inc. v. United States, 32 Cust. Ct. 310, C. D. 1619.
*77The musical movements imported in the same shipment, and in the same quantity as the other items, were classified as parts of music boxes in consequence of which the protest was limited to the other items. But the real question here is whether the entire shipment should be treated as an entirety, which is the result achieved by sustaining the protest, as the Customs Court did. That is the way the Government brief states the issue.
Applying the doctrine of entireties, which is a rule of classification, what is the entity or complete article of commerce? As to the musical movements, the collector held it is a music box. How can it be something else as to the other parts destined and intended for use in the same entity? Is the brass tube or the blocking screw any part of any kind of a doll? I say they are not because the record shows that the entity they went into was not a doll by any stretch of the imagination but was a type of music box.
The anomaly which results from taking the narrow view as to what a “music box” is, which has been adopted in the majority opinion, is that the musical movements went into one entity while the remaining parts went into a different entity, whereas we have before us in the exhibits in this case but a single entity. If it is a music box as to the movements, it is a music box for all the parts. We should not be misled by the happenstance that the classification of only part of the shipment is the subject of protest.
It will be apparent, on reading the opinions of the Customs Court in this case (decided March 8, 1956) and in the earlier case involving the “dolls” alone (decided October 21, 1954), that I am of the opinion that the second thoughts of the Customs Court (the same judges having decided both cases) are on sounder ground than those expressed in the earlier case. For these reasons I would affirm in this case.